PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bruns, Carsten
Application No. 15/928,317
Filed: March 22, 2018
For: METHOD FOR DETECTING A SPECIAL OPERATING STATE OF A MOTOR VEHICLE, MOBILE APPARATUS, COMPUTER PROGRAM PRODUCT AND REFERENCE NOISE COLLECTION


:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 18, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee, as required by the Notice of Allowance and Fee(s) Due, mailed August 4, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is November 5, 2021. A Notice of Abandonment was mailed November 19, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.

Regarding item (1), the Office has noted that Applicant submitted an RCE and IDS along with the Petition filed January 18, 2022.  However, Applicant failed to pay the issue fee as required by the Notice mailed August 4, 2021. (See MPEP 711.03(c)).

MPEP 711.03(c) states: 

In an application abandoned for failure to timely pay the issue fee, the required reply must include the issue fee (and any required publication fee).

35 U.S.C. 27 requires payment of the issue fee as a condition of reviving an application abandoned for failure to pay the issue fee. Therefore, the filing of a continuing application without payment of the issue fee is not an acceptable reply in an application abandoned for failure to pay the issue fee.

In view of the above, the Petition cannot be granted at this time.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this decision may be directed to LaShawn Marks at (571) 272-7141.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET